Dunn and Cartwright, JJ., dissenting: The question here is entirely one of statutory construction. “The power to dispose of property by will is neither a natural nor a constitutional right but depends wholly upon statute, and may be conferred, taken away or limited and regulated, in whole or in part, by the legislature.” (Brettun v. Fox, 100 Mass. 234.) Descent of property, whether by inheritance or devise, is regulated in this State by statute. (Kochersperger v. Drake, 167 Ill. 122.) Before the organization of the State, territorial legislation had adopted the common law of England and all statutes of parliament in aid thereof prior to the fourth year of King James I., except certain specified statutes, as the rule of decision until repealed by legislative authority. At its first session the State legislature adopted the same enactment, (Laws of 1819, p. 3,) which has ever since remained in force and is now chapter 28 of the Revised Statutes. At the same session “An act to regulate administrations and the descent of intestate’s estates and for other purposes” was passed, (Laws of 1819, p. 223,) which authorized devises and bequests of estates by will and directed the manner of the execution, attestation and probate of wills. The only provision in this act in regard to the revocation of wills was contained in the proviso to section 14, “that no words spoken shall revoke or annul any will or codicil in writing, executed in due form of law.” The English Statute of Wills, which was adopted as the law of this State by the first of the acts which have been mentioned, contained no provisions on the subject of revocation, and since it was thought that the intention of the testator to revoke, in whatever form manifested, should be given effect, it was held by the courts that his declaration that he regarded his will as revoked should be sufficient to effect a revocation. (Cruise’s Dig. 77, title 38, chap. 6, sec. 2; Burton v. Gowell, Cro. Eliz. (pt. 1,) 306; Matthews v. Warner, 4 Ves. Jr. 186, and note citing Cole v. Mordaunt, 22d of May, 28 Charles II.) Under the proviso of section 14 of the act of 1819, the manner of revocation was limited so as to exclude the means of spoken words. The manner of revocation was still further limited by “An act relative to wills and testaments, executors and administrators, and the settlement of estates,” adopted by the sixth General Assembly, which repealed certain previous acts, and, revising the law in regard to wills, provided for the making of wills, the inheritance and descent of the property of persons dying intestate and the settlement and distribution of estates, whether testate or intestate. (Laws of 1829, p. 191.) The effect of this legislation was to repeal the rules of the common law in respect to wills and the descent of property so far as those rules were not consistent with the statutory provisions. While the common law of England is in force as a part of the statutory law of this State by virtue of the statute of 1819 first mentioned, the statute must prevail over the common law rule in every case in which the statute has declared a rule. Section 14 of the act of 1829 has ever since remained in force. It is section 17 of the present act in regard to wills and reads as follows: “No will, testament or codicil shall be revoked, otherwise than by burning, canceling, tearing or obliterating the same, by the testator himself, or in .his presence, by his direction and consent, or by some other will, testament or codicil in writing, declaring the same, signed by the testator or testatrix, in the presence of two or more witnesses, and by them attested in his or her presence; and no words spoken shall revoke or annul any will, testament or codicil, in writing, executed as aforesaid, in due form of law.” No part of the English Statute of Frauds was adopted by the act of 1919, which declared the common law of England and statutes in aid thereof to be the rule of decision in this State, because the Statute of Frauds was not enacted in England until 1677,—many j^ears after the fourth year of James I, which began on March 24, 1606. Section 14 of the act of 1829 is in substance the same as section 6 of the English Statute of Frauds, (29 Car. II, chap. 3,) except that section 14 applies to all gifts by will, while section 6 of the English act applies only to devises of real estate, and also omits the words “or other writing” as a means by which a will may be revoked. Section 14 recognizes five methods by which a testator may revoke his will and provides that no will shall be revoked in any other way. It has nothing to do with revocations by implication or operation of law. The present case is concerned with only one of the methods mentioned in section 17. This will was not burned, canceled, torn or obliterated. Having been executed in compliance with all the requirements of the statute and the proof required by law having been made, it was entitled to probate as the will of the testator unless he had revoked it in the only other method recognized by the statute,—that is, by another will or codicil in writing declaring such revocation. “It is the rule that a valid will once existing must continue in force unless revoked in the mode prescribed by statute.” (Wolf v. Bollinger, 62 Ill. 368.) The whole case in the end depends upon the meaning of the phrase in the statute, “declaring the same.” The interpretation of the meaning of the above phrase in the statute in question has received the consideration of the court in three cases, the first of which is Stetson v. Stetson, 200 Ill. 601, in which it was claimed that the will of the testator which was admitted to probate was revoked by a subsequent will containing an express clause of revocation. This second will was not found after the testator’s death and was not probated, but a bill to set aside the probate of the first will was filed and evidence was produced tending to show the execution of the second will and that it contained a clause of revocation. It was contended that if the second will contained a clause of revocation the execution of the second will at once revoked the first, and that the loss of the second will or its destruction by the testator did not revive the first. After quoting section 17 of the Statute of Wills, it was said that by its terms the subsequent will which will revoke a former will “must be a will 'declaring the same,’— that is to say, must be a will which upon its face and by its terms declares a revocation.” This construction was followed in Moore v. Rowlett, 269 Ill. 88, and the language quoted from section 17 was stated to be clear, plain and unambiguous and to mean what it plainly says, as was held in the Stetson case. Although it is said that the question was not an actual issue and was unnecessary in the decision of those cases, and that the language of the court in construing the expression “declaring the same” must be regarded as mere'dictum, still it is true that the court was required in each of the cases to construe section 17, and even though it went somewhat beyond what was absolutely necessary to the decision of the cases, it is apparent that the conclusion was deliberately reached and declared, and that the rule announced ought not to be disturbed except upon a conviction by reason or authority that it is erroneous. In Limbach v. Limbach, 290 Ill. 94, the decision of the case rests upon the proposition that a will is not revoked by a subsequent will which does not expressly declare such revocation. The supposed will in that case, which disposed of personal property only, was nuncupative, and the contention was made that such a will could not revoke a prior written will because of the prohibition by the statute of the revocation of a will in writing by words spoken, but it was stated in the opinion that the question was not involved because the testator did not by his nuncupative will declare any revocation. If the court had regarded the question whether a written will could be revoked by a nuncupative will when reduced to writing as being involved it would no doubt have decided it, but it did not, and did decide, following the earlier decisions, that a revocation of a will could be made by a later will only where the latter instrument expressly declaring the same contained an express clause revoking the former will,— and this is the sole point upon which that decision rests. In the opinion of the court it is said that these former decisions overlooked the fact that the provisions of section 17 of our Wills act, so far as it goes, are taken literally from the sixth section of the English Statute of Frauds, and that the English courts, in construing that statute, uniformly held that a later will containing inconsistent or repugnant provisions revokes a former will wholly or in part by implication. The fact was not overlooked, for it is not a fact that the provisions of section 17 were taken literally from section 6 of the English act. Substantially they were so taken, but with the exception that in the two cases in which the revoking instrument is referred to in section 6 it is as “some other will or codicil in writing or other writing declaring the same,” while in section 14 the revoking instrument in the one reference to it is required to be “some other will, testament or codicil in writing, declaring the same,” and this difference in language causes the difference in meaning of the two sections. The Stetson case was decided in 1903. It interpreted an act of the legislature, announced the meaning of an important statute, and declared the rule which that statute created governing a condition of facts of not infrequent occurrence concerning rights of material consequence which might affect many persons. If the statute as construed by the court was not thought to be in accord with the legislative intention or the public interest, it seems reasonable to suppose that with this decision before it the General Assembly, which has had ample opportunity in the many sessions since 1903, would have amended the statute so as to express clearly a different intention from that declared by the court. It has, however, not seen fit to do so but has left the law unchanged. We are not convinced that these decisions are erroneous, either upon reason or authority. At common law, in the absence of the Statute of Frauds, a will, as we have seen, might be expressly revoked by the oral declaration of the testator. A revocation might also be brought about by implication of law, from changes in the circumstances of the testator raising a presumption of a-change of intention on the ground of the alteration. The changes of circumstances which might produce a revocation of a will were changes in the testator’s family, as marriage or the birth of children, or in his estate, as by a conveyance or mortgage. Where a testator, having executed a will, made a later will disposing of his property in an inconsistent manner, there was also a revocation by implication. Statutes in England, and in nearly if not quite all the States of the Union, have been enacted governing the revocation of wills. All of them, with very few exceptions, include among the methods of revoking a will, “some other will or codicil or some other writing declaring the same,” expressed in substantially those words. Those statutes provide that no will shall be revoked except by one of several methods, namely, (1) by another will; (2) by a codicil; (3) by some other writing declaring the revocation; (4) by one of the other methods named. Accordingly, the decisions of those States agree in the declaration that a subsequent will which makes a disposition of the testator’s property inconsistent with the provisions of the former will revokes the earlier will without any express words of revocation. The words “declaring the same”' are limited to the “other writing,” only, and do not extend to the “other will or codicil.” (Neff’s Appeal, 48 Pa. St. 501; Rudy v. Ulrich, 69 id. 177; Simmons v. Simmons, 26 Barb. 68.) The same construction is declared in 28 Halsbury’s Laws of England, 564: “Voluntary revocation of a will can only be effected in one or other of the following modes, namely, (1) by another will or codicil duly executed, or (2) by some writing declaring intention to revoke the same and duly executed as a will, or (3) by burning, tearing,” etc. The English decisions are not applicable to our statute, for the English statute differs from ours in the vital fact that it does not require a revocation by a subsequent will to be by a will declaring the same while our statute does so require, and the English statute does authorize a revocation by “some other writing declaring the same” while our statute does not. (Stetson v. Stetson, supra.) The same statement is true of the great majority of the American decisions for the same reason. Their statutes are in the same terms as the English statute, and the decisions cited from these States have therefore no application. The statute of Illinois is one of the exceptional statutes which do not permit the revocation of a will by any other writing, no matter how formal, but only “by some other will, testament or codicil in writing declaring the same.” Therefore the decisions of those States which expressly authorize a revocation by another will without requiring a declaration of revocation are not applicable to our statute. “Declaring the same” must have been used to add something to the meaning intended. When used in a statute in connection with “some other writing” the phrase means expressing, announcing or proclaiming a revocation. When used in our statute in connection with “some other will, testament or codicil in writing” it can have no other meaning. Section 17 of our act in regard to wills recognizes in substantially the same language as section 6 of the English Statute of Frauds the same five methods for the express revocation of a will, except that our statute does not permit a revocation by any other instrument than some other will, testament or codicil, and requires such will, testament or codicil to declare the revocation. These statutes prescribe formalities only for revocation by acts of direct and express revocation manifest on the will or other writing, and do not affect other classes of revocation by implication or operation of law arising from inconsistent circumstances not within the provisions of the statute but leave them to be determined upon general principles of law. (Page on Wills, sec. 244; I Underhill on Wills, sec. 221; 1 Alexander on Wills, sec. 533; Christopher v. Christopher, Dick. 445; Doe v. Lancashire, 5 T. R. 49; Garrett v. Dabney, 27 Miss. 335.) In Page on Wills the methods of revocation are classified into those by which the will is revoked by the actual intention of the testator, accompanied by the required legal formalities, as the doing of some act manifest on the will itself or the execution of a later will, codicil or other instrument, and those by which the will is revoked by operation of law, without reference to the intention of the testator. (Sec. 245.) These provisions of the Statute of Frauds were in force in England from 1678 to 1837 but did not affect the revocation of wills by implication or operation of law, for during this whole period the courts recognized the doctrine of the revocation of wills by implication, from changes in the condition of the testator’s estate or his family or the execution of a subsequent will having inconsistent provisions. (1 Jarman on Wills, chap. 7.) After the passage of the act of 1829,the case of Tyler v. Tyler, 19 Ill. 151, brought before this court the question of the revocation of a will by implication or operation of law because of the marriage of the testator, and it was decided that marriage, alone, without the birth of issue, revoked the prior will of a testator which disposed of his entire estate without making provision in contemplation of the relations arising out of the marriage, in the absence of facts subsequent to the marriage showing an intention to die testate. The court referred to the English Statute of Frauds as containing substantially the same provisions in relation to the revocation of wills as our statute and to the English decisions which have uniformly held that marriage and the birth of a child revoked a will by operation of law. The rule adopted by this court, while contrary to the English rule in holding the will revoked by marriage, alone, recognized the reason of that rule, and was founded on our statute making the wife heir to the husband where there is no child or descendant. The case was followed in subsequent decisions, and in 1872 by legislative enactment it was declared that a marriage should be deemed a revocation of a prior will. Ford v. Greenawalt, 292 Ill. 121. In Phillippe v. Clevenger, 239 Ill. 117, a testator having executed a will devising a tract of land to his daughter afterward conveyed it to her, and still later purchased it from her, received a conveyance of it and died owning the property. It was held that the conveyance of the land revoked the devise. The court, citing Tyler v. Tyler, supra, and later cases, held that the doctrine of the revocation of a will by implication was not abrogated by the statute, but that the statute applied only where there is an express intention on the part of the testator to revoke his will. The testator plainly declared the instrument of 1907 to be his last will and testament and manifestly intended the final disposition of his property to be governed by its terms. The law, however, has provided the only method by which the owner of property may direct its use and disposition after his death. He may dispose of it by a will executed and proved in all respects in accordance with the Statute of Wills. Having once made a will he may change its provisions by a codicil. A codicil does not revoke a will to which it is an addition or amendment or appendix. It re-publishes the will and the two are to be construed together as a single instrument. (Meckel v. Johnson, 231 Ill. 540; Wardner v. Baptist Memorial Board, 232 id. 606; Terhune v. Commercial Safe Deposit Co. 245 id. 622.) The effect of a codicil is to bring the will down to the date of the codicil. (Neff’s Appeal, supra.) The testator may revoke his will by any of the methods mentioned in the statute, but not otherwise. It may be revoked by implication or operation of law, by acts of the testator inconsistent with it changing the condition of his family or his estate, but not by the mere indication of an intention, however express or however plain. It cannot be revoked by implication from the making of an inconsistent will. The implication of a revocation by an inconsistent will is destroyed by the statute providing that only a will which declares a revocation shall revoke a prior will. No intention to revoke a will and no act designed to effect such revocation will have that effect unless the testator has adopted one of the methods mentioned in the statute. (Bohleber v. Rebstock, 255 Ill. 53.) If the method adopted is by another will, the latter must itself declare the revocation of the prior will. In our opinion the judgment should be reversed.